lN THE UN|TED STATES D|STR|CT COURT
FOR THE M|DDLE D|STR|CT OF PENNS¥LVAN|A

MARK M. THOMPSON

 

P|aintiff, :
v. : 3:17-CV-40
(JUDGE MAR|AN|)
BRIDON-AMER|CAN CORPORAT|ON
Defendant.
__EMORANDUM OPlN|ON
l. lNTRooucTioN

Presently before the Court is a Report and Recommendation (“R&R”) (Doc. 56) by
Magistrate Judge l\/lartin Car|son in Which he recommends that the Court grant Defendant
Bridon-American Corporation’s Motion for Summary Judgment (Doc. 38). P|aintiff Mark
Thompson has filed Objections to the Magistrate Judge’s R&R (Doc. 57) and a brief in
support of those Objections (Doc. 58), to which Defendant has iled a response (Doc. 60) and
brief in opposition to Plaintiff’s Objections (Doc. 61). For the reasons that followl upon de
novo review of Magistrate Judge Car|son’s R&R, the Court will overrule P|aintiff’s Objections
and grant Defendant’s motion for summary judgment.

l|. ANALYsls

A District Court may “designate a magistrate judge to conduct hearings, including

evidentiary hearings, and to submit to a judge of the court proposed findings of fact and

recommendations for the disposition” of certain matters pending before the Court. 28 U.S.C.

§ 636(b)(1)(B). |f a party timely and properly files a written objection to a Magistrate Judge’s
Report and Recommendation, the District Court “sha|l make a de novo determination of those
portions of the report or specified proposed findings or recommendations to which objection
is made.” /d. at § 636(b)(1)(C); see also, Brown v. Astrue, 649 F.3d 193, 195 (3d Cir. 2011);
M.D. Pa. Loca| Rule 72.3.

Plaintiff filed the above-captioned action on January 6, 2017 (Doc. 1) and thereafter
filed an Amended Comp|aint on February 24, 2017 (Doc. 17). Following the completion of
fact discovery, Defendant filed a Motion for Summary Judgment (Doc. 38), which the Court
referred to Magistrate Judge Car|son for the preparation of an R&R. |n October, 2018, the
Magistrate Judge issued the R&R (Doc. 56) presently before this Court.

|n the R&R, Magistrate Judge Car|son recommends that this Court grant Defendant’s
motion for summary judgment on the basis that, while Plaintiff has set forth a prima facie
case of age discrimination under the Age Discrimination in Emp|oyment Act (“ADEA”), he has
failed to present evidence to support his assertion that Defendant’s reason for his termination
was pretextual (Doc. 56, at 12-21).1

Plaintiff objects to the Magistrate Judge’s conclusion, asserting that Magistrate
Judge Car|son erred in finding that Thompson failed to present evidence to support his

assertion that Bridon’s reasons for terminating him were pretextual because “there is

 

1 The R&R first recommends that summary judgment be granted in favor of Defendant with respect
to Plaintist claim for punitive damages. (Doc. 56, at 8-9). Plaintiff does not object to this conclusion, and
the Court agrees with the Magistrate Judge’s analysis on this issue and will adopt this recommendation

2

testimony and evidence of record from which a jury could conclude that the reasons
asserted for Plaintiff’s termination were pretextual.” (Doc. 57, at jj 3).

On March 26, 2015, Reese Thomas, Regional Vice-President of Human Resources
and Administration at Bridon, sent a letter to Mark Thompson, terminating his employment
with Bridon American “effective immediately.” (Doc. 17, Ex. A) (hereinafter “Termination
Letter”). Plaintiff asserts that the reasons set forth in the termination letter were “pretextuai
in nature and untrue”. (Doc. 58, at 7; see also, Doc. 57, at 1j‘|j 4-9). Specifically, Plaintiff
focuses on the following paragraphs contained in the March 26 letter:

When questioned by your Executive Manager, you informed him "lT told me l
could use these sites" and “The |T Manager put the apps on my phone
for me" and "The lT Manager told me he uses them all the time". These
statements proved to be less than truthful when verification was sought.

Secondly, when confronted by your manager regarding past performance
issues, in response to a direct questionl "Were you ever on a performance
improvement plan" you stated that "Rick and George took me to
Pasquale's for lunch and gave him the Performance improvement plan, l
declined signing this and when l spoke to Reese about this Reese stated:
Mark, l always see you doing your job, don't worry about this". This is also
less than truthful . . .

This shows two (2) less than truthful answers in less than 48 hours in response
to two separate issues. Bridon American does not tolerate this type of behavior
from any employees, much less a supervisor or a person in a position of trust.

Therefore, effective immediately, your employment with Bridon American is
terminated.

(Doc. 58, at 7-8) (bold in original letter).

Plaintiff’s reliance on this portion of the termination letter fails to demonstrate a
triable issue of fact for several reasons.

First, Plaintiff points to the testimony of Reese Thomas, William Youngblood (lT
Manager), and Edward Gumina (Plaintiffs supervisor), in an attempt to demonstrate
discrepancies in their testimony. Plaintiff argues that “[i]n sum, the testimony of Reese
Thomas and Edward Gumina is in direct conflict with the policy of Defendant to allow
employees ‘free range of usage’ of the cell phones and, more importantly, the testimony of
William Youngblood.” (Doc. 58, at 9). Plaintist argument mischaracterizes the contents of
the termination letter. Reese’s letter states that Plaintiff provided two “less than truthful
answers in less than 48 hours in response to two separate issues” and that Defendant
“does not tolerate this type of behavior.” Thus, this basis for Defendant’s decision to
terminate Plaintiff was not that Thompson violated a cell phone/data usage policy, but rather
that he was allegedly untruthful about his cell phone usage. The contents of the data usage
policy itself are not relevant to Plaintiffs current claim. As the Magistrate Judge noted,
“Thompson’s conclusion that Bridon is wrong about the untruthful statements or the
ce|lphone usage does not, without more, show that Bridon’s proffered reason was
discriminatory.” (Doc. 56, at 17).

Furthermore, Plaintiffs brief in support of his Objections selectively quotes only
certain portions of the termination letter which he believes favor his argument Although

Plaintiff focuses on the letter’s two “less than truthful answers” and the circumstances

surrounding those events, he blatantly ignores other signihcant portions of the termination
letter. The first page of this letter sets forth a number of issues with respect to Thompson’s
performance at work. The letter begins by stating that “[o]ver the past several weeks, there
have been notable declines in your overall performance.” (Termination Letter, at 1). The
letter further describes that in January, 2015, Thompson was “organizationa|ly reassigned to
Operations as part of the restructuring of Supply and P|anning.” (/d.). However, in the “few
weeks” following Thompson’s relocation, “it was determined you were falling behind on your
duties.” As a result, Plaintiffs ofhce was again moved and his duties were decreased
because “[i]t was believed by learning the aspects of the new duties, and being closer to
your manager who would be available to assist you more readily, your performance would
improve and slowly the full range of duties would be folded back into your job.” (/d.).
Nonetheless, as the letter explained:

Prior to moving you to Exeter and decreasing your duties, the Hanover Plant

Manager had some concerns about your attention to duty and proclivity to walk

around engaging in conversation, engaging other employees in non work

related conversations, etc. lt seemed there was a issue with your ability to

focus on yourjob responsibilities Deadlines were being missed, reports were

late, and it seemed as though you were always “2 days" from finishing a project,

report, etc. The Wire l\/lill Plant Manager questioned the decision to move you

away from the Wire Mill as he felt moving you into the wire stores office would

allow you more time to continue these non work related functions. As it turned

out, he was correct. The matter of wandering from office to office, engaging in
idle conversation and cell phone use increased.

Once the party moving for summary judgment has set forth evidence demonstrating
the absence of a genuine dispute as to any material fact, the non-moving party must offer
specific facts contradicting those averred by the movant to establish a genuine issue of
material fact. Lujan v. Naf’l Wi/dlife Fed’n, 497 U.S. 871, 888 (1990); see also, Celotex
Corp. v. Catretf, 477 U.S. 317, 323 (1986). Therefore, the non-moving party may not
oppose summary judgment simply on the basis of the pleadings, or on conclusory
statements that a factual issue exists. Anderson v. Liberty Lobby, lnc., 477 U.S. 242, 248
(1986). “A party asserting that a fact cannot be or is genuinely disputed must support the
assertion by citing to particular parts of materials in the record . . . or showing that the
materials cited do not establish the absence or presence of a genuine dispute, or that an
adverse party cannot produce admissible evidence to support the fact.” Fed. R. Civ. P.
56(0)(1)(A)-(B)-

Despite Plaintiff’s arguments in support of his position that a genuine dispute of
material fact exists as to whether Defendant’s reason for his termination was pretextual,
Plaintiff does not point to any evidence or testimony to rebut Defendant’s assertions that he
was having performance issues at work, including that there were “notable declines in [his]
overall performance,” that he was “falling behind in [his] duties”, or that the “matter of
wandering from oche to ofhce, engaging in idle conversation and cell phone use” recently
increased (Termination Letter, at 1). “[T]o avoid summary judgment, the plaintiffs evidence

rebutting the employer's proffered legitimate reasons must allow a factfinder reasonably to

infer that each of the employer's proffered non-discriminatory reasons . . . was either a post
hoc fabrication or othenivise did not actually motivate the employment action (that is, the
proffered reason is a pretext).” Fuentes v. Perskie, 32 F.3d 759, 764 (3d Cir. 1994)
(emphasis in original). The Court in Fuentes nonetheless clarified that:

We do not hold that, to avoid summary judgment, the plaintiff must cast doubt

on each proffered reason in a vacuum. lf the defendant proffers a bagful of

legitimate reasons, and the plaintiff manages to cast substantial doubt on a fair

number of them, the plaintiff may not need to discredit the remainder. That is

because the factfinder's rejection of some of the defendant's proffered reasons

may impede the employer's credibility seriously enough so that a factfinder may

rationally disbelieve the remaining proffered reasons, even if no evidence

undermining those remaining rationales in particular is available.
/d. at 764 n.7. Despite the fact that Plaintiff need not cast doubt on each proffered reason in
a vacuum, he has entirely failed to cast doubt, let alone even address, any substantial
reason that Defendant relies on in setting forth a non-discriminatory reason for terminating
Thompson: his poor job performance. Although Plaintiff devotes a signihcant amount of
time disputing the veracity of one portion of Defendant’s termination letter and the accuracy
of the testimony of certain Bridon employees, these arguments only address the issues
surrounding the two “less than truthful answers”; none of P|aintiffs arguments or supporting
evidence address his alleged performance deficiencies which also formed a basis for his
termination.

lt is undisputed that Edward Gumina, Bridon’s Vice President of Operations in

March, 2015, testified that the decision to terminate Thompson’s employment was made by

himself and Reese Thomas. (Doc. 38-3, at 1j 30; Doc. 40, at 1[ 30). During his deposition,

7

Gumina testified that Plaintiff was discharged “as a result of everything rolled up together”
and that when he discussed terminating Plaintiff with Thomasl they discussed Thompson’s
“track record, he continued to not be able to do his job functions.” (Dep. of Gumina, at 24).
Gumina later testified that the “two untruthful answers” were “part of’ why Thompson was
fired, but that “[i]t’s overall lack of job performance and overall not getting the job done and
lying.” (Id. at 36-37). Similarly, Thomas testihed that only “one of the reasons” Plaintiff was
terminated was because of “less than truthful” answers on the two occasions set forth in the
termination |etter. (Dep. of Thomas, at 43). Both Gumina and Thomas testified that
Thompson’s age was never discussed, considered, and played no role in their decision to
terminate Plaintiff. (Dep. of Gumina, at 39-40; Dep. of Thomas, at 47). ln addition, these
assertions are supported by Plaintiff’s own deposition, During Thompson’s deposition, he
testified that after he was handed the termination letter on March 26, 2015, and “asked why”
he was terminated, Gumina “said ‘You’re just - your job is just not up to par like it used to
be.’” (Dep. of Thompson, at 37).

Plaintiff has provided no evidence to create a triable issue as to whether Gumina and
Thomas’ proffered reasons for terminating Thompson due to poor job performance were a
pretext for age discrimination As previously noted, the termination letter includes
assertions that there were “notable declines in [Thompson’s] overall performance,” that
Thompson was “falling behind in [his] duties”, or that the “matter of wandering from ofhce to

office, engaging in idle conversation and cell phone use” recently increased (Termination

Letter, at 1). As set forth above, Gumina and Thomas’ deposition testimony generally
reflects the same employment issues and concerns as those set forth in the termination
letter.

ln addition, although there is testimony of record from several employees at Bridon
that Thompson was not performing at the expected level, Plaintiff has provided no testimony
or other evidence to rebut these statements. Gumina testified that he had complaints about
Thompson’s job performance and that “one of the complaints was l couldn’t find him or
couldn’t get a hold of him and neither could Dave White [Thompson’s supervisor] so l had
all the planners get cell phones.” (Dep. of Gumina, at 20). As previously stated, Gumina
also testified that in a meeting with Thomas addressing whether to terminate Thompson,
they discussed Thompson’s “track record, [and that] he continued to not be able to do his

job functions.” (ld. at 24). Gumina later reiterated that Thompson s overall lack of job
performance and overall not getting the job done and lying” were the reasons for
Thompson’s termination, (id. at 36-37) and that if Thompson “had never been on a
[Performance improvement Plan] before, it’s possible he might have gone on a PlP. But
because he’d been on a PlP already, it’s not an option,” (id. at 37). Ryan Grochal,
Thompson’s supervisor as of December, 2014, testified that:
4 l actually had asked for a performance improvement plan, but l was told at that
time that Mark [Thompson] had already been on a performance improvement
plan. l talked to Mark about that. He said that he hadn’t signed the performance

improvement plan so l was actually trying to, you know, see if l could put him
on the performance improvement plan, but l was unable to. So it was after that,

through Ed Gumina, he had told me that we’re not going to move a bad
performance to a different department so. . .

(Dep. of Grochal, at 17, 31). Similarly, Quintin Czekalski, another employee at Bridon,
testified that Dave White, their direct supervisor, “was aware that there was an issue” with
Thompson, and that Czekalski received complaints about Thompson’s job performance,
which he discussed with “the supervisors” and that he and the supervisors “did a lot of the
fixing ourselves.” (Dep. of Czekalski, at 12).

Plaintiff has not offered any evidence to rebut the testimony of Gumina, Grochal, or
Czekalski, or to rebut the assertions set forth in the termination letter with respect to his job
performance When Thompson was asked during his deposition about certain statements
in the termination letter regarding his job performance in 2015, although he stated that he
“disagree[d]” with the statements, his answers did not provide any substantive denial of the
allegations or explanation with respect to why the allegations were incorrect or untrue For
example, during his deposition, Thompson gave the following responses when asked about
the allegations in the termination letter with respect to poor job performance:

Q. The next sentence it says: [As read] “Deadlines were being missed, reports

were late, and it seemed as though you were always two days from finishing a

project report, et cetera.” Do you agree with that or disagree with that?

A. Disagree. lf it was late, the mill wouldn’t run. You had to have a plan every

day. So if l was two days behind, that means the wire was two days behind. So

that’s completely false

Q. lt says: [As read] “The wiring mill plant manager questioned the decision to

move you away from the wire mill, as he felt moving you into the wire store’s
ofhce would allow you more time to continue these nonwork-related functions.”

10

And then it gets -- then skipping to section: [As read] “The matter of wandering

from ofhce to office engaging in idle conversation and cell phone use

increased.” Do you agree or disagree with that?

A. Disagree. They moved me to the wire mill plant because Ed Wonyo retired.

When Ed Wonyo retired, the only other man that ever did Ed Wonyo's job was

me And they didn’t want to put anybody else in Ed Wonyo’s position because

then they would have had to pay him Ed Wonyo’s salary, which l don't know

what it was, but it was a little bit more than what a strander made. So they

moved me down there to do Ed Wonyo’s job, which meant planning out the

wire for the Exeter machine, plus did the planning for my regular job. That’s the

reason why they moved me down there
(Dep. of Thompson, at 54-55). Thompson’s responses do not directly address the
allegations of poor job performance set forth against him in the termination letter, including
any denial that he “wander[ed] from office to ofhce engaging in idle conversation” or that his
cell phone usage increased?. Thompson further does not deny that he was missing
deadlines and submitting reports late, instead only stating that “if l was two days behind,
that means the wire was two days behind.”

Apart from Thompson’s testimony, which does not present any adequate denial of
Defendant’s assertion that his overall job performance was not satisfactory and not
improving, Plaintiff has not attempted to offer any other evidence to rebut Defendant’s

assertions that he was not adequately performing his job functions, such as depositions of

other supervisors or co-workers, or any records demonstrating favorable job reviews

 

2 As noted by William Youngblood in his deposition, during the hrst quarter of 2015, Thompson’s
“phone stuck out as having high data usage” and the data usage was “abnormally high for that phone."
(Dep. of Youngblood, at 14).

11

contemporaneous to the time of his termination, As the Magistrate Judge explained after
careful analysis which this Court adopts:

ln the face of this significant testimony, which tends to show that multiple
people at Bridon were dissatished with Thompson’s performance, Thompson
provides little evidence beyond his subjective impression from which a
factfinder could reasonably disbelieve Bridon’s articulated reason. Thompson
argues that he successfully completed his PlP in 2013, and that his job
performance was “exemplary.” (Doc. 45, at 12; Doc. 17,1j 7). Additional|y, he
flatly asserts that the defendants reasons for termination set out in the letter
he received are “simp|y untrue.” (Doc. 45, at 14). However, other than his own
testimony, Thompson offers no evidence to support his assertions, or to
contradict the testimony of any of Bridon’s employees regarding the numerous
issues repeatedly brought up by his supervisors Further, there is no indication
that Bridon relied on the 2013 PlP as a reason for Thompson’s termination The
record before us shows that Bridon terminated Thompson after multiple
complaints from his supervisors of consistently poor job performance

(Doc. 56, at 19).

Aside from Plaintiff’s general repeated assertions in his brief in opposition to
summary judgment (Doc. 45), answer to Defendant’s statement of material facts (Doc. 40),
and brief in support of his objections to the R&R (Doc. 58), that he believes Defendant’s
reasons for terminating him were “pretextual”, he has not offered any evidence to support
this argument and thereby create a genuine dispute of material fact for trial. ln particular,
Plaintiff has failed to provide this Court with any record evidence to rebut Defendant’s
proffered legitimate reasons such that a facthnder could reasonably infer that Defendant’s
proffered non-discriminatory reason, i.e. poor job performance, was a pretext for terminating
Thompson based on his age. The Court emphasizes that it is not making credibility

determinations as to the veracity of any of the afore-quoted individuals’ testimony or the

12

 

contents of the termination letter. However, Thompson has not come fonii/ard with any
specific facts or evidence to rebut the statements of other Bridon employees or those in the
termination letter with respect to his poor job performance, and thus has failed to satisfy his
burden on summary judgment of demonstrating a triable dispute of fact. See Celofex, 477
U.S. at 332 (Brennan, J., dissenting)(“According|y, the nonmoving party may defeat a
motion for summary judgment that asserts that the nonmoving party has no evidence by
calling the Court's attention to supporting evidence already in the record that was
overlooked or ignored by the moving party.”).3

Plaintiffs objections to the R&R and brief in support thereof also argue that the
affidavits of two former Bridon employees, John Lunski and Earl Jones, demonstrate
pretext. (See Doc. 58, at 5-7). ln his brief in opposition to summary judgment, Plaintiff
asserts that “at or about the same time that Plaintiff was terminated, 2 additional employees
both within the protected class, were suddenly and unknowingly terminated as well.” (Doc.
45, at 10; see also, Doc. 58, at 5). Plaintiff provides no legal authority in his brief in
opposition to summary judgment or brief in support of his objections to explain why the

Court should accord Lunski and Jones’ “terminations" from Bridon any importance here

 

3 Although this Court cites to Justice Brennan’s dissent to demonstrate why Plaintiff has not met his
burden on summary judgment, the Third Circuit has repeatedly cited to Justice Brennan’s dissent in
evaluating motions for summary judgment and has made clear that “Justice Brennan’s dissent does not
differ with the opinion of the Court regarding the appropriate standards for summary judgment”, ln re
Bressman, 327 F.3d 229, 237 n.3 (3d Cir. 2003). See also, Wisniewski v. Johns-ManviI/e Corp., 812 F.2d
81, 84 n.2 (3d Cir. 1987) (“Justice Brennan agreed with the majority's articulation of the appropriate legal
standard.”).

13

 

However, the Court assumes, as did the Magistrate Judge (Doc. 56, at 20), that this
argument is premised on the legal theory that a plaintiff can survive summary judgment by
“com[ing] forward with sufhcient evidence from which a factfinder could reasonably conclude
that an illegitimate factor more likely than not was a motivating or determinative cause of the
adverse employment decision” such as “that the employer has discriminated against other
members of his protected class or other protected categories of persons”, Fuentes, 32 F.3d
at 765.

Magistrate Judge Car|son succinctly explained why the affidavits of Lunski and
Jones, without more, fail to create a triable issue of pretext:

Although l\/lr. Jones states that he believes he was forced to retired due to his
age, (Doc. 46, at 46), Bridon stated that his position was being eliminated.
There is no evidence to suggest that this was due to Jones’ age, or that Jones
was replaced with a person who was younger than he was. Thusl Jones’
affidavit does not support Thompson’s argument that Bridon’s reason was
pretextual. With respect to l\/lr. Lunski, Lunski claims that his administrative
leave and forced retirement were based on a false allegation of negligent
supervision, and that he was forced to retire due to his age (Doc. 46, at 38).
However, other than Lunski’s belief that he was forced out because of his age,
there is no evidence from which a factfinder could conclude that Bridon’s
reason was actually discriminatory To the contrary, Bridon has produced
evidence that the company employs well over fifty employees all over the age
of fifty years old. (Doc. 49-1, at 1-10). Given the overall record, these
allegations are insufficient to allow a factfinder to either disbelieve Bridon’s
reason for terminating Thompson’s employment, or to find that the real reason
for his termination was more likely than not discriminatory animus

(Doc. 56, at 20-21). The Court agrees with the Magistrate Judge’s reasoning and
conclusion. The affidavits provided by Plaintiff are not relevant to his current action for the

reasons set forth in the R&R. Plaintiff’s reliance on the subjective beliefs of Lunski and

14

 

Jones that they were terminated due to their age, without any supporting evidence, is
without merit There is no indication that either individual filed an EEOC or PHRC charge,
and there has been no determination, either judicially or through the EEOC or PHRC, that
either of these individuals were discriminated against due to their age or any other protected
reason. Plaintiffs submission of Lunski and Jones’ affidavits, and Lunski and Jones’ mere
assertions therein of their belief that they were terminated based on their age without any
evidence to support these conclusions, fails to provide “sufficient evidence from which a
factfinder could reasonably conclude that an illegitimate factor more likely than not was a
motivating or determinative cause of” Bridon’s decision to terminate Thompson

Here, Plaintiff has pointed to no evidence to demonstrate that Bridon did not in fact
rely on its articulated reason, to wit, poor job performance over a period of several months,
when terminating his employment Thus, for the aforementioned reasons, as well as those
set forth in the R&R, Plaintiff has failed to demonstrate a triable dispute of fact with respect
to whether Defendant’s proffered reasons for terminating Plaintiff due to his poor job
performance were a pretext for age discrimination Summary judgment will accordingly be

entered in favor of Defendant.

15

lll. CoNcLusioN
For the reasons set forth above, upon de novo review of the R&R (Doc. 56), the
Court will adopt the R&R in its entirety. Summary judgment will be granted in favor of

Defendant Bridon American Corporation and against Plaintiff Mark Thompson A separate

Order follows

 

 

United States District Judge

16

